DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The appeal brief dated 05/10/2022 has been considered and entered.  The response was considered and found to be persuasive over Sammut et al. (WO 2015042341) and Von Knorring et al. (WO2017/005967) which is published as Burrows et al. (US 2018/0194707) for failure to teach the cobalt carboxylate of the claim, thus making the claims allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Pio on 06/07/2022.

The application has been amended as follows: 
In claims 1 and 14, please replace the recitation “hydrocarbon moiety having from 1 to about 30 carbon atoms” to now recite “hydrocarbon moiety having from 3 to about 30 carbon atoms” so that the minimum number of hydrocarbon is 3 instead of 1.

Allowable Subject Matter
Claims 1 – 3, 5 – 8, 14, 16 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claims by Sammut et al. (WO 2015042341) and Von Knorring et al. (WO2017/005967) which is published as Burrows et al. (US 2018/0194707) teaches oils used in engines comprising a cobalt carboxylate but fails to particularly recite the cobalt carboxylate compound of formula 2 of the claims.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771